                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                             SAN JOSE DIVISION

                                   7

                                   8         F.E., et al.,                                      Case No. 16-cv-03983-BLF
                                   9                         Plaintiffs,
                                                                                                ORDER GRANTING UNOPPOSED
                                  10                  v.                                        MOTION TO APPROVE MINOR’S
                                                                                                COMPROMISE; VACATING AUGUST
                                  11         MORELAND UNIFIED SCHOOL                            22, 2019 HEARING
                                             DISTRICT, et al.,
                                  12                                                            [Re: ECF 40]
Northern District of California




                                                             Defendants.
 United States District Court




                                  13

                                  14

                                  15               Plaintiff Fritz Eberly, as guardian and guardian ad litem for Plaintiff and minor F.E.,

                                  16   petitions the Court for an order approving the compromise of F.E.’s claims, pursuant to the

                                  17   settlement agreement (“Settlement Agreement,” ECF 40-2) entered into by and between Plaintiffs

                                  18   Fritz and Delfina Eberly on behalf of themselves and their child, Plaintiff and minor F.E., and

                                  19   Defendants Moreland School District, Theresa Molinelli, Rosie Luis, Heide Hansen, Robert

                                  20   Garcia, Joyce Galvin, and Sarah Gein Belsick (collectively “Defendants”), and the Alliance of

                                  21   Schools for Cooperative Insurance Program (“ASCIP”), on behalf of Defendants.1 Mot., ECF 40.

                                  22   Pursuant to Civil Local Rule 7-1(b), the Court finds the motion suitable for submission without

                                  23   oral argument and hereby VACATES the hearing scheduled for August 22, 2019. For the reasons

                                  24   stated below, the Court GRANTS the motion.

                                  25   ///

                                  26   ///

                                  27
                                       1
                                  28    Plaintiffs acknowledge in the Settlement Agreement that Denise Booker and Janelle Astor were
                                       improperly named as defendants in this case. See ECF 40-2 at 2.
                                           I.   BACKGROUND2
                                   1
                                                Plaintiffs Fritz and Delfina Eberly, individually on behalf of their minor son F.E.,3 filed
                                   2
                                       this action against Defendants Moreland School District (“District”), Theresa Molinelli, Rosie
                                   3
                                       Luis, Heide Hansen, Janell Astor, Robert Garcia, Sarah Gein, Joyce Galvin, and Denise Booker,
                                   4
                                       alleging six causes of action: (1) violations of section 504 of the Federal Rehabilitation Act of
                                   5
                                       1973, 29 U.S.C. § 794; (2) violations of Title II of the Americans with Disabilities Act, 42 U.S.C.
                                   6
                                       § 12101, et seq.; (3) violations of F.E.’s constitutional rights under the Fourteenth Amendment,
                                   7
                                       pursuant to the Civil Rights Act of 1983; (4) violations of F.E.’s constitutional rights under the
                                   8
                                       Fourth Amendment, pursuant to 42 U.S.C. § 1983; (5) intentional infliction of emotional distress;
                                   9
                                       and (6) negligent infliction of emotional distress. Compl., ECF 1.
                                  10
                                                F.E., who was seven and eight years old during the relevant time period, suffers from
                                  11
                                       disabling conditions that qualify him for special education under federal and state law under the
                                  12
Northern District of California




                                       primary eligibility category of Emotionally Disturbed, with a secondary classification of Autism.
 United States District Court




                                  13
                                       Id. ¶¶ 18–23; see also id. ¶¶ 34–39. Due to these conditions, F.E. requires any school he attends to
                                  14
                                       provide him certain aid, including applied behavioral therapy (“ABA”). Id. ¶¶ 23, 25–36. The
                                  15
                                       District placed F.E. at Payne Elementary in 2013–14 and at Baker Elementary School in the 2014–
                                  16
                                       15 year. Id. ¶ 24. Plaintiffs allege that at these schools, the “[s]upport staff, specifically the
                                  17
                                       classroom aides,” including Defendants Luis, Molilli, Gein, Jones, and Booker, “never received
                                  18
                                       appropriate education, training, [or] supervision in implanting an ABA based behavioral
                                  19
                                       program,” and that “staff failed to implement appropriate positive behavioral supports, instead
                                  20
                                       relying upon restraint, seclusion and other ineffective aversive responses which only further
                                  21
                                       reinforced his maladaptive behaviors.” Id. ¶¶ 27–28; see also id. ¶¶ 41–62. Moreover, the District
                                  22
                                       did not provide F.E. the necessary academic instruction. Id. ¶¶ 30–33; see also id. ¶¶ 41–62.
                                  23
                                       These actions injured F.E. by causing him physical harm and emotional trauma, by blocking his
                                  24
                                       access to academic instruction, and by reinforcing and escalating his behavioral issues. Id. ¶ 33 &
                                  25
                                       n.3; see also id., causes of action, ¶¶ 1–69.
                                  26
                                  27   2
                                         This section is based on allegations made in the Complaint. The Court accepts these allegations
                                  28   as true for the purposes of ruling on this motion.
                                       3
                                         The Court subsequently appointed Mr. Eberly F.E.’s guardian ad litem. ECF 14.
                                                                                          2
                                   1           On July 14, 2016, Plaintiffs initiated this lawsuit against the District and various

                                   2   employees. ECF 1. After some discovery, the parties reached an agreement resolving the case.

                                   3   Tollner Decl. ¶¶ 9, 11–12, ECF 49. The Settlement Agreement was signed on March 1, 2019.

                                   4   Id. ¶ 11.

                                   5    II.    LEGAL STANDARD

                                   6           “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   7   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   8   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court ‘must appoint a

                                   9   guardian ad litem—or issue another appropriate order—to protect a minor or incompetent person

                                  10   who is unrepresented in an action.’” Id. (quoting Fed. R. Civ. P. 17(c)). “In the context of

                                  11   proposed settlements in suits involving minor plaintiffs, this special duty requires a district court

                                  12   to ‘conduct its own inquiry to determine whether the settlement serves the best interests of the
Northern District of California
 United States District Court




                                  13   minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).

                                  14           In cases involving the settlement of a minor’s federal claims, a district court must consider

                                  15   whether the proposed settlement is fair and reasonable as to each minor plaintiff. Id. at 1182.

                                  16   “[T]he district court should evaluate the fairness of each minor plaintiff’s net recovery without

                                  17   regard to the proportion of the total settlement value designated for adult co-plaintiffs or plaintiffs’

                                  18   counsel—whose interests the district court has no special duty to safeguard.” Id.

                                  19           While the Robidoux Court expressly limited its holding to settlement of a minor’s federal

                                  20   claims, “district courts have found the Robidoux rule reasonable in the context of state law claims

                                  21   and have applied the rule to evaluate the propriety of a settlement of a minor’s state law claims as

                                  22   well.” Frary v. Cnty. of Marin, Case No. 12-cv-03928, 2015 WL 3776402, at *1 (N.D. Cal. June

                                  23   16, 2015); see also Mitchell v. Riverstone Residential Grp., No. S-11-2202, 2013 WL 1680641, at

                                  24   *1 (E.D. Cal. Apr. 17, 2013) (collecting cases). California law, which governs the state law

                                  25   causes of action, also requires that a settlement for a minor be approved by the court. See Cal.

                                  26   Prob. Code § 3601; Cal. Fam. Code § 6602.

                                  27   ///

                                  28   ///
                                                                                          3
                                   1   III.   DISCUSSION

                                   2          Under the proposed settlement, the District will pay F.E. for the costs related to F.E.’s

                                   3   education through December 31, 2021 in an amount not to exceed $430,000.00. Tollner Decl.

                                   4   ¶ 13; Settlement Agreement § 1.1. This money will be available to Plaintiffs for costs related to

                                   5   F.E.’s tuition, extended school year (summer school), and therapeutic services incurred for F.E.’s

                                   6   attendance at certain schools, and/or costs related to privately obtained speech and language

                                   7   therapy, occupational therapy, behavior services, tutoring, teaching services, educational therapy,

                                   8   travel related expenses, and/or counseling. Settlement Agreement § 1.1.1.1–4. The District will

                                   9   issue this money to F.E.’s parents, Plaintiffs Mr. and Mrs. Eberly, on a monthly basis as

                                  10   reimbursements for their payments for tuition and services for F.E. Id. In addition to these funds,

                                  11   ASCIP will pay $100,000 for damages and/or attorneys’ fees. Id. §§ 11.2–3. ASCIP will issue

                                  12   this money directly to the Client Trust Fund of the Tollner Law Offices within 60 days of the
Northern District of California
 United States District Court




                                  13   Agreement’s effective date. Id. No portion of the monies agreed to be paid by the District or

                                  14   ASCIP under the Settlement Agreement are to be placed in any other trust, nor is any surety bond

                                  15   required or sought. Tollner Decl. ¶ 14.

                                  16          In light of the facts of the case, the minor’s claims against the Defendants, and the

                                  17   settlement of disputes regarding educational harm, the Court finds that the net amount to be

                                  18   distributed is fair and reasonable. The terms achieve the goal that F.E. and his guardian ad litem

                                  19   had for bringing the lawsuit. Accordingly, the Court APPROVES the settlement of F.E.’s claims.

                                  20   IV.    ORDER

                                  21          Based on the foregoing, it is hereby ORDERED that:

                                  22              1. The Court APPROVES the settlement on behalf of the minor as set forth herein and

                                  23                  in the parties’ Settlement Agreement.

                                  24              2. ASCIP is directed to issue $100,000 to the Client Trust Fund of the Tollner Law

                                  25                  Offices within 60 days of the date of this Order.

                                  26              3. All future dates and deadline in this case are VACATED.

                                  27              4. The parties shall file, a stipulation regarding dismissal of this case or a written

                                  28                  status report on or before May 15, 2019.
                                                                                         4
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: March 28, 2019

                                   4                             ______________________________________
                                                                 BETH LABSON FREEMAN
                                   5                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 5
